Rugg, C. J.
It is provided by St. 1913, c. 655, § 20, that “A building which is used, in whole or in part, as a . . . tenement house which has eight or more rooms or in which ten or more persons are accommodated or lodge or reside above the second story, the owner ... of which is notified in writing by an inspector that the provisions of this act are deemed by him applicable thereto, shall be provided with proper egresses or other means of escape from fire, sufficient for the use of all persons accommodated . . . lodged or resident therein; but no owner ... of such building shall be deemed to have violated this provision unless he has been notified in writing by such inspector what additional egresses or means of escape from fire are necessary.” The plaintiff, being the owner of a certain building in Worcester, was notified by an inspector according to the statute that additional means of egress and other means of escape from fire were required by him under the authority of this statute, the details of which were specified. Thereupon the plaintiff brought this proceeding under § 55, which provides that “Whoever is aggrieved by the order, requirement, or direction of a building inspector . , . may . . . appeal to a judge of the Superior *373Court . . . for an order forbidding its enforcement; and ... a hearing may be had before the court at such early and convenient time and place as shall be fixed ... or the court may appoint three disinterested persons ... to examine the matter and hear the parties; and the decision of said court, or the decision, in writing and under oath, of a majority of said experts ... may alter, annul or affirm such order, requirement or direction.”
Assuming in favor of the landowner (but without so deciding) that this is a “civil cause” within R. L. c. 173, § 106, so that it may be brought here by exceptions, it does not appear that any wrong has been done to the landowner.
The statute was enacted as a police regulation for the protection from fire of the lives of human beings. Statutes of this general nature are within the constitutional power of the Legislature. The housing of large numbers of people in populous cities in buildings not adequately protected against fire risk has direct relation to the public health and public safety. Salem v. Maynes, 123 Mass. 372. Perry v. Bangs, 161 Mass. 35, 38. Commonwealth v. Hayden, 211 Mass. 296. Goldstein v. Conner, 212 Mass. 57.
The initial decision of an inspector made under the'statute, as to the kind of building which is in controversy, is not binding upon the owner as a finality under all circumstances. Miller v. Horton, 152 Mass. 540. North American Cold Storage Co. v. Chicago, 211 U. S. 306. But the statute makes provision for a petition by the landowner for a review by the court or by three experts appointed by the court of the decision of the inspector. It is by virtue of that provision that the present landowner has had the decision of the inspector reviewed by the Superior Court. He cannot avail himself of that review and at the same time ask this court to strike down the statute as unconstitutional because it does not enable him to demand a trial by jury. Pitkin v. Springfield, 112 Mass. 509. New York Life Ins. Co. v. Hardison, 199 Mass. 190. Doubtless if the landowner had not sought a review by the Superior Court of the action of the inspector in accordance with the terms of the statute, he would have a right to a trial by jury as to the existence of the fundamental facts upon which the jurisdiction of the inspector rested, when a criminal prosecution or proceedings in equity were instituted against him for failure to comply with the requirements imposed by the.. *374inspector. Whether he may have such trial by jury after having availed himself of the hearing in court furnished by the statute is a question not now before us. But it is plain that, when appearing in court as a party plaintiff by the favor of the statute, he cannot at the same time invoke protection from the court against the entire proceeding, because he is not afforded a trial by jury as to the existence of the fundamental fact which gives the inspector jurisdiction. If he takes advantage of the protection given by the statute for a review by or under the direction of the court of all determinations made by the inspector, he can enjoy that protection only upon the terms set out in the statute.
The purpose of the statute is remedial. It is designed to afford security against loss of life by fire. The procedure is somewhat summary. • Its manifest purpose is that there shall be a speedy decision of the questions involved and an expeditious execution of the requirements imposed. The objects to be attained would be defeated in many cases if there was a jury trial as to the questions decided by the inspector. Stone v. Heath, 179 Mass. 385. The statute is hot unconstitutional in its present operation upon the landowner because of failure to provide a trial by jury in connection with the review by the court of the order of the inspector.
There was direct testimony to the effect that the structure in question was a tenement house and did not consist of two houses without connection between them. This positive testimony finds some support in the description of its construction and physical features. The decision of the judge to the effect that the building was one tenement house and the refusal to grant the rulings of law requested cannot be pronounced erroneous.
There is nothing in the specific requirements of the inspector which appears to be arbitrary, unreasonable, unnecessarily subversive of rights of property or not fairly directed to the accomplishment of rational results in immediate furtherance of the just purposes; of the statute. Welch v. Swasey, 193 Mass. 364, 376. The only point argued in this respect is that the requirement of an electric light at each landing in front and rear stairways, to be kept lighted throughout the night, instead of permitting gas or some other method of illumination, was not warranted. No accompanying circumstances or subsidiary facts are shown which *375indicate that this was not a reasonable direction or was in any respect capricious. A considerable discretion as to details naturally would be left to the determination of the inspector when approved by the judge of the Superior Court. Kilgour v. Gratto, 224 Mass. 78. Boucher v. Salem Rebuilding Commission, 225 Mass. 18.

Exceptions overruled.